Citation Nr: 1530651	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date prior to September 7, 2012, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent prior to January 28, 2014, and in excess of 70 percent thereafter for the service-connected PTSD, 


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from September 1953 to September 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a   March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO, in pertinent part, granted service connection for PTSD and assigned a 50 percent disability rating, effective September 7, 2012.  In a May 2014 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective January 28, 2014.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's first claim for service connection for PTSD was received April 13, 2004; it was denied in January 2005 for lack of a diagnosis of PTSD; the Veteran did not appeal the decision and it became final.
 
2.  On September 7, 2012, the Veteran filed a request to reopen his claim of service connection for PTSD and it was ultimately granted in a March 2013 rating decision based, in part, on a confirmed diagnosis of PTSD; the effective date was established as September 7, 2012, the date of receipt of the claim to reopen. 
 
3.  Affording the Veteran all reasonable doubt, from September 7, 2012, onward, the service-connected PTSD was shown to produce occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and thinking or mood; the preponderance of the evidence weighs against a finding of total occupational or social impairment at any time under appeal.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to September 7, 2012, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c) (2004); 38 C.F.R. § 3.400 (2014).

2.  The criteria for the assignment of an initial 70 percent evaluation, and no higher, for the service-connected PTSD have been met; the criteria for a 100 percent schedular rating has not been warranted at any time from September 7, 2012, to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130 including Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran's claim on appeal arises from his disagreement with the effective date and initial rating assigned following the grant of service connection for PTSD.  Thus, additional notice is not required.  Id.  

VA has obtained some of the Veteran's service treatment and personnel records, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony before the Board, which he declined.    

It appears the majority of the Veteran's service treatment and personnel records were destroyed in a fire at the National Personnel Records Center (NPRC). (See November 2004 response).  However, service connection has already been established in this case.  Thus, any further effects to locate such records would be futile as they are not relevant to the claims at hand.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for PTSD.  Specifically, he asserts that service connection should be made effective from April 13, 2004, the date that he originally filed his service connection claim. 

Service connection for PTSD was originally denied in a January 2005 rating decision, which was mailed to the Veteran on February 7, 2005.  The Veteran did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c) ; 38 C.F.R. §§ 3.104 , 20.302, 20.1103. 

The Veteran subsequently advanced his service connection claim again on September 7, 2012, and in a March 2013 rating decision, the RO granted service connection effective September 7, 2012, the date of receipt of the reopened claim. The Veteran argues that an earlier effective date is warranted. 

The Veteran's initial service connection claim was denied in a January 2005 rating decision, on the basis that he did not have a confirmed diagnosis of PTSD. A review of the record reveals that a diagnosis of PTSD was in fact not confirmed as of the time of the original denial.  Notably, there were VA outpatient records dated in March 2004 that indicated that the Veteran wondered whether he had PTSD based on a "bad experience" in service and a PTSD screen that indicated the Veteran reported witnessing or experiencing an event that involved actual or threatened death or serious injury; however, while a consult to mental health was suggested and the Veteran was offered a trial of Citalopram, the Veteran refused both.  There were no further treatment records and there was no diagnosis of PTSD rendered at the time. 

Service connection was subsequently granted in March 2013 based on a January 2013 diagnosis of PTSD rendered after examination of the Veteran.   

Generally, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q), (r) (2014).

The Veteran argues that his claim for an earlier effective date should be based on the exception provided in 38 C.F.R. § 3.156(c)(1).  This code section provides that if at any time after a claim is denied VA receives or associates with the claims file service department records that existed but had not been associated with the claims file at the time VA first decided the claim, VA will reconsider the claim de novo.  If VA thereafter makes an award based in whole or in part on these newly associated service department records, the assigned effective date will be "the date entitlement arose or the date VA received the previously decided claim, whichever is later." 
38 C.F.R. § 3.156(c)(3) ; see Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011) ("[A] claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."). "  'In this sense,' the Court has said of the operation of § 3.156(c), 'the original claim is not just re-opened, it is reconsidered and serves as the date of the claim and the earliest date for which benefits may be granted.' " Stowers v. Shinseki, 26 Vet. App. 550, 554 (2014) (quoting Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008)).

The Veteran asserts that the provisions of 38 C.F.R. § 3.156(c)(1) control, and that relevant service department records were received that had not previously been associated with the claims file which were vital to the claim and hence, an earlier effective date is warranted.  The Board disagrees.     

In this case, while it is true the grant of service connection for PTSD was, in part  based on receipt of service department records from the U. S. Army and Joint Services Records Research Center (JSRRC), this was not the reason the claim was originally denied.  Specifically, the Veteran's claim was not denied even in part on the basis of a lack of verified stressor.  It was denied on the basis that there was no diagnosis of PTSD.  The RO did not even reach the matter of whether there was a verified stressor.  

Thus, the facts of this case are distinguished from those at issue in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In Mayhue, the Court recognized that 38 C.F.R. § 3.156(c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records were ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date.  Id. 

It is undisputed that the Veteran's initial PTSD claim was denied for lack of diagnosis of PTSD.  It was not denied for lack of a verifiable, in-service stressor.  As such, the Court's findings in Mayhue are not controlling.  

Therefore, the Board finds that the effective date of September 7, 2012, the date of the reopened claim, is appropriate.  The Veteran's claim is denied.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q), (r) (2014).  


III. Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 , 4.3.

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to January 28, 2014, and 70 percent disabling thereafter under Diagnostic Code 9411.  Under the provisions of 38 C.F.R. § 4.130 , the General Rating Formula for Mental Disorders is used to determine disability ratings.

The General Rating Formula for Mental Disorders provides that a 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite level of occupational and social impairment.  Id.  

Having carefully considered all the evidence of record in light of the pertinent law and regulations, the Board finds that based on the overall disability picture an initial 70 percent rating, and no higher, is warranted from September 7, 2012, onward.  38 C.F.R. § 4.7.  

The RO awarded an increased 70 percent rating effective from January 28, 2014, the date of new VA examination, finding that the Veteran's PTSD was now productive of occupational and social impairment with deficiencies in most areas, due to such symptoms as anxiety, depression, social isolation, difficulty concentrating, tearfulness, irritability, outbursts of anger, sleeplessness, flashbacks, feeling of impending doom and helplessness, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  However, these symptoms have been present to a varying degree throughout the appeal period.  

Notably, the January 2013 VA examiner found that the Veteran suffered from irritability, outbursts of anger, avoidance behavior, diminished interest, feelings of detachment, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  He also suffered from anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining work relationships, and difficulty in adapting to stressful circumstances.

VA outpatient treatment records dated in 2012 contain findings of intrusive thoughts of the traumatic incident, survivor guilt, night sweats, nightmares (even waking up yelling), panic attacks, hyperarousal, insomnia, irritability, and hypervigilance.  The Veteran was repeatedly described as anxious.  In September 2012, PTSD symptoms were said to range from moderate to severe.  Entries dated in 2013 show continued complaints of nightmares, intrusive thoughts, depression, and survivor guilt.  He also had concerns about his memory and concentration.  In March 2013, he was noted to have severe symptoms of PTSD.  Records dated in 2014 revealed the presence of avoidance behaviors, survivor guilt, and distracting rumination.    

Thus, the Board finds that the totality of the evidence shows that the Veteran's symptomatology during entire appeal period more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  

In accordance with Mauerhan and Vazquez-Claudio, the Board recognizes that the Veteran's PTSD produces a wide range of symptoms and while a 70 percent rating is warranted from September 7, 2012, onward, there has been no evidence of total occupation or social impairment to warrant a 100 percent rating and the Veteran has made no specific arguments in regard to being entitled to a 100 percent rating.  None of the evidence of record throughout the appeal period shows that the Veteran's PTSD causes "total" occupational and social impairment, which is required by the 100 percent criteria.  38 C.F.R. § 4.130.   

A review of the record did not show PTSD symptoms productive of gross impairment in thought processes or communication or grossly inappropriate behavior.  While the 2014 VA examiner indicated the Veteran had impaired impulse control, such as unprovoked irritability with periods of violence and persistent delusions or hallucinations at the time, these findings are unsupported in the clinical treatment records delineated above.  The Veteran has clearly been irritable, but it has not been productive of periods of violence.   Despite findings of suicidal ideation in August 2013, there was no active plan or intent.  There were no findings of homicidal ideation or disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran was able to perform activities of daily living and was repeatedly found to be adequately dressed and groomed.  38 C.F.R. § 4.119.

Further, neither VA examination found total social and occupational impairment.  On VA examination in 2013, there was occupational and social impairment with reduced reliability and productivity.  On examination in 2014, the Veteran had occupational and social impairment with deficiencies in most areas.  Neither examiner made comments or finding indicative of total social and occupational impairment.  The overall functioning described in detail by the examiners clearly shows the Veteran has continued occupational and social functioning above a level that could be considered total impairment.  After careful considering of these examinations and all the evidence of record during the period under appeal, the Board finds that a 100 percent rating is not warranted at any time under appeal.  38 C.F.R. § 4.119; Fenderson, supra; Vazquez-Claudio, 713 F.3d at 117.

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, the Court determined that there is no freestanding claim for a TDIU rating.  Id. at 451.  

In the instant case, TDIU has been in effect since September 7, 2012 (the entire period under appeal).  Hence, TDIU is not in controversy in the instant case.    

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the manifestations of the Veteran's PTSD are contemplated by the schedular criteria General Rating Formula for Mental Disorders.   As noted above, the symptoms in this formula are not an exhaustive list, and the Board has considered the types of symptoms the Veteran has and whether they are of the frequency, severity, and duration needed to be more closely described by a higher rating.  Mauerhan, 16 Vet. App. 436; Vazquez-Claudio, 713 F.3d at 117.  The rating criteria contemplate a higher rating; however, there has been no evidence of total occupational or social impairment due to the PTSD symptoms.  See Diagnostic Code 9411.  The Board has found that the rating criteria used to evaluate the Veteran's service-connected PTSD reasonably describe his disability level and symptomatology as the symptoms of the disability as described in the medical and lay evidence go directly to reduced social and occupational ability, and this is the basis of a schedular rating.

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an effective date prior to September 7, 2012, for the award of service connection for PTSD is denied.


Entitlement to an initial 70 percent evaluation, and no higher, for the service-connected PTSD is granted subject to the regulations governing the payment of VA monetary benefits.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


